MEMORANDUM***
Chen’s plea agreement provided: “I agree to give up my right to appeal my convictions, the judgment, and orders of the Court. I also agree to waive any right I may have to appeal my sentence. ” Chen entered a guilty plea and acknowledged, on the record, that he was giving up his “right to appeal or to file another case challenging any aspect of the case against [him] except for a claim that [his] constitutional right to effective assistance of counsel [had] been violated.” This waiver deprives us of jurisdiction to hear Chen’s appeal. United States v. Vences, 169 F.3d 611, 613 (9th Cir.1999).
Chen argues the plea agreement was breached because the pre-sentence report did not follow it. But the plea agreement only limited the prosecutor’s discretion; it did not limit the probation officer in recommending a sentence or the court in the sentence that it would ultimately impose. Consequently, we find that the Government did not breach the plea agreement. United States v. Schuman, 127 F.3d 815, 818 (9th Cir.1997) (per curiam) (holding that the Government is held to the literal terms—and only those terms—of the agreement).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.